OFFICE      OF   THE    A-ITORNN      GENERAL    OF   TEXAS

                               AUSllN




Honorabl8 neomanSfroll&
Eoaorablo Y. t. Sdlor
Hoaorablo Marvin Leonard
state Board ot Publfo wolfare
Aurtsa,      Texas

@eatlam:



                                                  4um8 it8   aotiar
                                                  4 a lx e o ut
                                                             ir e
                                                 tha D4partmat
                                             0 W4ltare.
                                                  Sldaratlon to your
                                                   eplaloa o? th8
                                                  lstlo a awhloh wa




                         Zt la 4a8w4r to abort      qnertion    rou
                  t it will br mo4844rf Sor the Stats
                to areuae 8Up4ni8iOn attar Au&ust =8t,
          04a the prssaat 8pnaI48 ooatlau* to oporato
          Wring 8uOh p4riod ub4r the pr484at 84tUp (the
          44Q1OT.48 Of th0 T48pOtiT4          4&42LOiO8 nO4iVill6
          tha salarler  provided ia .fhlppropriatloa
                                            e        bill),
          without the eppolatmeat of aa Snoutlro Dlr4otor
          bf tlao Stat. Board?*
Hon. Beeman Strong,       Eon. X. L. Sadler,   Hon. Xarrin   Le0~~
Page e-

          The State Department of Public Welfare  $4 created
by Senate bill Ho. 36 ot the.Reeular Seruloa of the Farty-
sloth Leglelature, SootIon 364 of raid Aot whloh mu quoted
in your letter r44d4 aa r0110w~t
               ‘Th e
                   lrreotfro hat4  or this Act 8ha11 br
     'Saptember     1 J939, Thereafter, the several
     orrloera   411d ,e@moles of the State whose autles
     are transferrob by this &oat to the State Depart-
     wat 8h4.11oontlnue to dlroh4rge the rerpeotite
     4utles whloh they were dlroharglng at the the.
     0r th4 taking     dreot  0r  thir hot, tdil the
     Stata Board 8hall rertifr ia wrItI8g, to the
     Seoretar~ or State and the kmptroller        or Public
     Aaoouatr    that   the Stats Department or Pallo
     wo;lrere ‘$8 organized, 44 presorlbed     in this Act
     8zidIrrprepared to assume the duties loeI@ed
     to It by the p~~Ti8iOn4      of thin Act.*
           The above-quoted prorlslon apparently ooate&$ea
that tn? State-_ Board
                     _~_of hbllo   r;elfayeayr poa_tp+e the
rsauaptlon or Its autles    prescribed la Senate Bill No. 56
untIl.soae time after September 1, 1939, and that the
T4riOU4  a,genoiesoodtted      by this &Lotto the mperrl8Ioa
or the 'newBoard rball ooatiaue to fuaotloa uader tha
dormer 8etup, 1.8.. rudrr tha mperilslon of the Board
of Qoatrol. we find, however, upon referr          to the De-
partmental     proprlatlon Bill, belag senate3 ill 80.427,
Ot the 46th 2 egislattue,   that a0 appropriation   ha8 born
aade to the Board ot Control for the biennium beginning
September 1, lE39, for the operation of several depart-
ments traaeferred to the State Department of Pub110
%'eltareby Senate RI11 lo. S6.. Wo appropriation hab
been made to the (1) Texas Old Age A8al8tance Oomnleslon
(8) The Texas Relief Commission or (3) The Child Welfare
Dep4rtment. we find only an appropriation       to the State
Department of Pub110 Welrere whioh 4 proprlatlon 18 eub-
divided into three dIvis5.on8,being P1) the DIvIeion of
Old Age Asslstanoe (R) the General Relief Dlviaion and (3)
the Division of Child Welfare. fnthe rider to the appro-
priation  to'-theState Department of Publio Weliar we find
the following languages
           *Provided further that aone of t&e rIght8,
     poppers  and duties harein ereated and delegated
Honorable B4e&u         Strong, lfoa.Y.E. Sadler, Hon.           Panin    Leo&r&
.Page S

        ah411 be lxerol8ed by tiny $epartmentor boar4
        exoept by the State Deputmeat o? Pub110 Wel-
        tar4 and aoae of the 8pproprlatIoaa herein a1l4
        shell be lxpended lxoept by 8416 Depertm4ut and
        the oon8ent 4ad approval of the State Bo4rd of
        Publlo Uelfsre 46 to poll$!y6hall be aeoaaaarr
        before any lxp8aditurea oaa be rede mder theae
        approprlatl~46~*,
              It la,‘.thereforo,4p            rent that the old A@ haala-
tan44    C%4&8aiO~          th4     Texas Bep"
                                             ier lX+mula6loa *ad the De-
partmeat of Chili weir4m                sannot oontluue to fuuotloa      onbar
the 8Upetii4fOn        0r the Board or Oontrol artar d-t    51,
1059; for the        reaaon that a0 aoaey 18 prorided for the
ipperationn of theae three igenoiea except a6 they hare be-
come 4 p4ti oi tha State Departmat of Pub110 WeSfara under
*he 88perviri-onor the state Do4rd of.Publlo Welrare.
          &zr answer to m    flnt question muat therefore
be that the 8ever41 agencies of the State rho44 duties 41%
traaaierred to the State Department OS Pub110 Welfare oennot
oontSnu4 to operate uuder the preaent srtup, Le., uuder the
Board of control arter August 91 1939, ior the reason that
'the~glslature has xide no provision for the paymat of the
8~enaea 0r 8uoh operation.
          ConaIaerIng now your seoond question 46 to whethir
the preaeat agenolea ray ooatlnue to operate after huguat Sl,
1939, under th4 8upervialoa or th4 Stat4 Weltara Board ulth-
cut the 8ppoiatz6eatti UI ICxeoutlre.Dlmotor.
             1Fehereinafter quote 46rtaIn provl8ion6 from Seaate
Bill    Ho. 36 rhloh m bellate  aontrol the question:
             %eotIon         dia.     The Eoard shall   aeleot   and
        lppoIut .wlth the adrloe and eonaent of two-
        third8 [e/s) of the membership  or the Senate,
        an Exeoutlve Direotor of tha Department of Pub-
        110 VieSfare,who ahall k the 4xeoutlre and
        4dSliniatr4tiTe orrioer ei the &ate Department
        and 8h411 dIaoharg4 dll 4dmIni8tratlve and exe-
        cutive Innotions of the State Departlasnt.** +S
              wSeotIoa 3.0. The Board             ii8 ageata .rep-
       z'484ut4tiveaand emplooyrea ah&            4oonatltute'th4
Hon. Beaman Strom,             Boa. Y. 1. S46lu, Xon. M4nin             L44mird,
Page 4

        State    Dapartme&       o? Pobllo Welf4ti 84dwden-
        ever,    by q     0r    the ptoTi8iOa8    or. thf8   Act,   u
        of any et&r Aot, 4ay right, peer 4r (hit7       l8
        Impoaed.or oonfemd       oa the Shte Departm4at
        of Pub110 weliare, the rl@t,      power or autr 80
        Imposed or eontenoa ah431 be poarea~ed       and ex-
        lr c lmed.b       y
                    the LreoutITe    Dlreotor on].
        auoh rif@t, power or duty 14 spedflo~~~~~le-
        gate6  to the 4ulr lp p o lnted agent.4or lmplo~oea
        or 8wh   bpa*ent,      OF cay at tber by th18 AOLat
               4a:;4pproprl4t4pale, regulation or 4rdar
                  State   B44rLa

             wSaotIoa 4. %a Xxaoutlre Dlnotor 8h411
        be #4 lfeoutlte am! 44mial4tr4tlre ofrloar of
        the Stata Department. The lkmout1~4 DIreotor,
        with the eoaaeat aad approval o? a majorltl or
        themeaberr of the Board rh4llr 8 4 4 b. Fix
        ob~eotlrr ittiard8 for mll position8 inalu6ea
        tithe o144aItIeatlon8.w
                %80t10a &a. * ? +%a Exeoutl~e Dlnotor
        8h411 hare the pewer~. . + to Ialeot, 8ppoint,
        and dlaoharge m4h  48618t4nt8, olerk4, 8tenogra-
        pherr, lualtor8, booYlteeper8, raa elerlo4l 888f8-
        taat8 44 may be oeoesaery I4 the lQnInl8tratIoa
        or the but148 'Impore UQoa the State DepartrOt
        or Publio welr 4 r e l * ,.O
                We wirh to     0411   partiouht    8ttentioa to 8eotion
S?b :

               "All 48614t4n04 knefIta prOTfa46   for ua¶er
        the term OS this Aat 8hall be paid by TOu4h4r4
        or rrarraatrdrawn by the State Oosrgtrollu on
        the (State Departwnt oi Publlo Waltan- rundo
        ?or the purpose Or permitting    the State damp-
        troller to properly draw end iaaue ruoh TOUOhbr8
        or warrant4 the 8tete Departrsnt Ot Pub114 Iel-
        fax-4 8h4ll hrnlah    the Qomptrollu with 4 l.iat
        or roll or those entltlea to 46816t4a00 rrca
        time   to tire, together with the amount to which
        laoh reolpleat la latltled.     When 8uOh TOUObsrS
        4r Wafiantl   hawk been  drawn thaw rh4ll be ae-
        uTOr46    to the ~xe4atlr4 DIreot0r of the State
        Dsppartmant0r m                      In turn ah811
Hon. Baaman 8trongr Eon. Y. f. 84dler, Hoa. Xanla                                Laoaard,
Page      5

          lp a r via e
                     the aollren                  of    8ame    to the mmoam
          eatltl86 thereto.w
          We ti80 drh to Oa    tour 4tteatlo4                              to Seoilon        3
or tha Aot, whIoh read8 lu p4rta
               The State  Deputmnt   8h4l.lk aharged with
          th4 4dml4l8tr4tloa of fbr w6lfare lotlrltlea of th4
          Stata es &reIaatter prOTid46.   The btete Depart-
          mnt       8h811:

                    eeLI
               %rtabQ8h   4nd poTlde 8u4h method or looal
          4drinl8tr4tIon 48 l8 deaed
          4bln18tmt144                46r144b14, 4ad
                               deaed 46r144b14,  4ad pro-
          vlde moh meraonnel as say ba found neoeaauy for
                   out In aa 44onomloal ray the 4drPiei
                                                      atra-

                    We.belleTe .tbt         the        lbova quota&    pcOTf8iNA8     tram
8enate Bill lo.,W              olearly wldeaoe               an Intention      on    the part
Of   tb         +iti4tUl%      t4   PI408         ti    4ddUf8tl’4tiTO      &ltfOS     FO-
Tided      In’thi
              Aot in the hand8 of the Lreeutlra    Dlreotor,
the Boar& of Pub110 VNfsr4 kihg Suteaded mrely 46 4 8up4r-
ti8O~  bodr.   Ia a6 muoh 48 tha Aot clearly plaoea the re-
8pouaIbIllt~ ?or the 4drinlMiration.or  tha multir4rio~
duties otthe 8tate Dep8rta8nt of Rlbllo Wolfare In the
hands of th8 XxeoutIre Dlreotor, it 18 our opinion th4t
8eladep4rWent    oannot funotion *it&tat th e   lppolntm~ o r
the ExeoutlreDIreotor.
           Ue thordora n8peot?ully   driw   @u  that ‘k&or
the Act the first dot7 of the Bo4~ 8poa qmllfylug cad
after &ot*      4 ohairman 8h411 be to 4eleot ana appoint
4n ExeoutlTe Direotor               88 proTla*a            in   saotIoa aa.

                                                  TouraTery       tllaly
                                       A!rwmm~RALtiTrxAs




&pprwedt            Auga Sl, 1939.
(8&lL&            co.          XaUU
                             O?TtxAs